ITEMID: 001-76598
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GURTEKIN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They were living in Güldiken village of Lice district of Diyarbakır at the time giving rise to the applications. They are represented before the Court by Mr Mesut Beştaş and Ms Meral Beştaş, lawyers practising in Diyarbakır.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until December 1992 the applicants lived in Güldiken village of Lice, Diyarbakır. On 10 December 1992 the applicants’ village was forcibly evacuated by the security forces on account of intense terrorist activities in the region. After the evacuation, the security forces burned down the houses in the village. Ever since the incident, the applicants have been living in Diyarbakır.
On 30 March 1993 the village headman filed a petition with the Governor’s Office in Diyarbakır on behalf of the villagers, requesting a damage assessment and compensation. On the same day the Governor transferred the letter to the Diyarbakır Head Office for Public Works (Bayındırlık ve İskan Müdürlüğü). The experts from this office assessed the damage and drafted a report. The report was submitted to the Governor who, however, did not inform the applicants about it.
On 4 November 1998 the applicants applied to the Governor’s Office to obtain a response to their petition. On the same day the Governor informed the applicants that their petition and the relevant report had been sent to the Diyarbakır Head Office of Public Works.
On 12 November 1998 the applicants filed a petition with the Ministry of Interior requesting compensation for their losses and permission to return to their village. The Ministry of Interior referred the applicants’ request to the Governor’s Office.
On 30 December 1998 the Governor sent a letter to the applicants informing them that the District Social Aid and Solidarity Association (İlçe Sosyal Yardımlaşma ve Dayanışma Vakfı Başkanlığı) could not afford to pay the compensation requested by the applicants.
On 26 April 1999 the applicants filed an action with the Diyarbakır Administrative Court against the Ministry of Interior requesting compensation for their losses. They also applied for legal aid and submitted to the court documents obtained from certain state authorities indicating their poverty.
On 23 June 1999 the Diyarbakır Administrative Court rejected the applicants’ request. The court held that, since the applicants had sufficient means to be represented by a lawyer, they could not be considered to be in need of legal aid according to the case law of the Court of Cassation and the rules of civil procedure.
On 28 October 1999 the court decided to discontinue the proceedings on the ground that the required legal fees had not been paid. The decision was served on the applicants on 28 November 1999.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not destroyed the applicants’ village or forced them to leave their homes.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI)
